Citation Nr: 0520603	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether an initial (compensable) evaluation for a scar of 
the scalp is warranted from February 19, 1999, to August 30, 
2002.

2.  Whether an evaluation higher than 10 percent is warranted 
for a scar of the scalp from August 30, 2002. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, wherein the RO granted service 
connection for a scalp scar, residual of a head injury and 
assigned an initial noncompensable evaluation, effective from 
February 19, 1999.  In October 2003, the Board remanded the 
veteran's claim to the RO for additional development.  By a 
March 2005 rating action, the RO assigned a 10 percent 
evaluation, effective August 30, 2002.

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for higher evaluations of original 
awards.  Analysis of such issues requires consideration of 
whether an initial (compensable) evaluation is warranted from 
February 19, 1999, to August 30, 2002, and whether a 
schedular evaluation higher than 10 percent is warranted from 
August 30, 2002.

Regarding the previously developed issue of entitlement to 
service connection for headaches, the RO granted service 
connection for headaches as secondary to head injury by a 
March 2005 rating action.  Thus, this issue is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  


FINDING OF FACT

The veteran has a three by one-centimeter curved scar over 
the right temporal area of his head; it is well healed, not 
more than slightly disfiguring; not tender or painful on 
objective demonstration, not unstable or subject to 
ulceration, not productive of functional impairment and not 
associated with underlying soft tissue damage.


CONCLUSIONS OF LAW

1.  An initial compensable rating for a scalp scar is not 
warranted from February 19, 1999, to August 30, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2002).

2.  A rating higher than 10 percent for a scalp scar is not 
warranted from August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800, 7803, 7804 7805 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).
In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award of service 
connection, consideration will be given to whether higher 
evaluations are warranted for any period of time during the 
pendency of his claim.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

Under the criteria for rating skin disabilities in effect 
prior to August 30, 2002, a noncompensable rating was 
warranted for slightly disfiguring scars of the head, face, 
or neck.  A 10 percent evaluation was warranted if the 
disfigurement was moderate.  Severe disfigurement, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warranted a 30 percent evaluation. 
Disfiguring scars warranted a 50 percent evaluation if there 
was complete or exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  A note 
following Diagnostic Code 7800 provides that the 10 percent 
rating may be increased to 30 percent, the 30 percent to 50 
percent and the 50 percent to 80 percent if in addition to 
tissue loss and cicatrization, there is marked discoloration, 
color contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
the VA central office.

Additionally, under the criteria in effect prior to August 
30, 2002, a 10 percent rating was assignable for superficial 
scars that were poorly nourished, with repeated ulceration, 
or that were tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars 
may also be rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Under the new criteria for rating skin disabilities, 
effective August 30, 2002, disfigurement of the head, face, 
or neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or if there are two 
or three characteristics of disfigurement. A 50 percent 
evaluation is authorized if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
if there are four or five characteristics of disfigurement.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) the scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Moreover, under the criteria which became effective August 
30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).  A note following this diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  In addition, the revised rating criteria continue to 
provide that other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2004).  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The clinical evidence of record does not support a 
compensable disability rating for service-connected scarring 
of the scalp under the criteria for rating skin disability 
effective prior to August 30, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to August 30, 2002) 
(which stipulates that evidence of moderately disfiguring 
scars of the head, face, or neck was necessary for the grant 
of a 10 percent disability evaluation).  In reaching the 
foregoing conclusion, the Board notes that the veteran's 
service medical records and a January 1991 VA scar 
examination report reflect that he had a one-centimeter scar 
on the right side of his head above the temporal region, 
which was not tender or adherent.  There was no tenderness or 
swelling of the scalp (see January 1991 VA examination 
report).  Thus, in the absence of any clinical evidence of 
moderate disfigurement from the scar, a compensable 
evaluation for the period from February 19, 1999 to August 
30, 2002 is not warranted for the service-connected scar.  
38 C.F.R. § 4.118, 7800 (effective prior to August 30, 2002).  

Moreover, with regard to other potentially applicable 
diagnostic codes, the Board notes that the veteran's scar was 
not poorly nourished with repeated ulceration.  Nor was it 
tender or painful on objective demonstration, and it did not 
result in any limitation of motion or function.  Therefore, a 
compensable evaluation under the former diagnostic criteria 
is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002).

Turning to the new criteria, the Board finds that the 
clinical evidence of record does not support a rating higher 
than 10 percent from August 30, 2002.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective as of August 30, 2002).  In 
reaching this conclusion, the Board notes that upon clinical 
evaluation by VA in September 2004, the veteran's laceration 
scar of the right temporal region was found to have been 
three by one centimeter.  Thus, he had one of the 
characteristics of disfigurement identified in the new rating 
criteria because his scar was at least one-quarter inch (0.6 
centimeters) wide.  Id.  However, that same examination 
report reflects that the laceration scar of the right 
temporal region was not tender, adherent, elevated, or 
depressed.  It was stable.  There was no evidence of 
induration, inflexibility or keloid changes.  There was also 
no gross disfigurement.  Thus, a higher rating for a 
disfiguring scar of the head under the new evaluation 
criteria, which require that multiple characteristics of 
disfigurement be present and, as discussed above, the veteran 
does not have, is not warranted.  Id.  He has no tissue loss, 
gross distortion or asymmetry of a feature of the head or 
face.

In addition, the scar has not been shown to have been 
productive of limitation of function, unstable, or 
objectively painful on evaluation.  Therefore, no basis 
exists for granting an evaluation higher than 10 percent for 
the service-connected laceration scar under the revised 
criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7804 (2004).  

The evidence does not show an exceptional or unusual 
disability picture with respect to the service-connected 
laceration scar that would render impractical the application 
of the regular schedular rating standards.  See 38 C.F.R. 
§ 3.321 (2004).  The current evidence of record does not 
demonstrate that the laceration scar has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  While the veteran's laceration scar might 
have an adverse effect on employment, it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  A discussion of 
the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this case, the RO 
sent letters to the veteran in May and June 2004.  These 
letters instructed the veteran as to the information and 
evidence needed to substantiate his claim for a higher rating 
for the service-connected laceration scar.  He was also told 
what was needed from him and what VA would do to assist him.  
He was also informed to identify each source where pertinent 
evidence could be obtained.  The letters advised the 
appellant that VA must make reasonable efforts to assist him 
in getting evidence, including such things as records from 
any VA or private doctors, hospitals, or clinics.  In 
addition, in an October 1999 statement of the case and a 
March 2005 rating action, the RO informed the appellant of 
the old and new schedular criteria used to evaluate his claim 
for a higher rating for the service-connected laceration 
scar.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Consequently, VA has met the duty 
to inform.  

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the record 
contains the appellant's claim and VA examination reports 
reflecting the level of disability for the service-connected 
scalp scar throughout the duration of the appeal.  Indeed, in 
October 2003, the Board remanded the veteran's claim for 
additional development to include, but not limited to, an 
additional VA examination.  The requested examination was 
conducted by VA in September 2004.  The appellant has not 
identified any outstanding evidence that could be used to 
support either issue on appeal.  Consequently, VA has 
satisfied the duty to assist.


ORDER

A compensable rating for a scalp scar from February 19, 1999, 
to August 30, 2002, is denied.

A rating higher than 10 percent for a scalp scar from August 
30, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


